EXHIBIT 10.P
EL PASO CORPORATION
SEVERANCE PAY PLAN
(As Amended and Restated Effective as of October 1, 2002)

 



--------------------------------------------------------------------------------



 



EL PASO CORPORATION
SEVERANCE PAY PLAN
(As Amended and Restated Effective as of October 1, 2002)
SECTION 1
PURPOSE
          The purpose of the Plan is to provide Severance Pay, outplacement
benefits and continued health benefits to each Eligible Employee whose
employment is terminated by his or her Employer in a Qualifying Termination. The
Plan is not intended to provide Severance Pay or benefits to any Eligible
Employee who does not suffer a loss of employment.
          The Plan was initially adopted on January 1, 1998. Effective as of
October 1, 2002, the Plan has been amended and restated as set forth herein. It
is intended that the Plan as in effect prior to its amendment and restatement
shall apply to the termination of employment of any Eligible Employee occurring
prior to October 1, 2002 and that the Plan as amended and restated shall apply
to the termination of employment of any Eligible Employee occurring on or after
October 1, 2002.
SECTION 2
DEFINITIONS
          For purposes of the Plan, the following terms shall have the following
meanings:
     2.1 “Affiliate” shall mean, with respect to any person or entity, any
entity directly or indirectly controlled by, controlling or under common control
with such person or entity.
     2.2 “Annual Base Pay” shall mean the product of twelve (12) times an
Eligible Employee’s Monthly Base Pay.
     2.3 “Company” shall mean El Paso Corporation.
     2.4 “Comparable Job” shall mean, as it relates to any Eligible Employee on
any date, a position with a Monthly Base Pay at least equal to the Eligible
Employee’s Monthly Base Pay on such date.
     2.5 “Eligible Employee” shall mean each regular, full-time, active,
salaried employee (other than (A) any employee who is subject to the provisions
of a collective

 



--------------------------------------------------------------------------------



 



bargaining agreement or (B) any employee whose employment is terminated pursuant
to the Company’s employment practices relating to its disability plans),
employed by a Participating Employer on his or her Termination Date and
regularly scheduled to work at least thirty (30) hours per week. An individual
classified as an independent contractor by a Participating Employer shall not be
deemed to be an Eligible Employee even if such individual is deemed to be a
common law employee for any other purpose.
     2.6 “Employer” shall mean, as it relates to any Eligible Employee on any
date, the entity that employs the Eligible Employee on such date.
     2.7 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.
     2.8 “Length of Service Date” shall mean, as it relates to any Eligible
Employee, the most recent date of entry by the Eligible Employee into service
with an Employer which is used by the Employer for purposes of determining the
commencement of an Eligible Employee’s continuous service with the Employer.
     2.9 “Monthly Base Pay” shall mean, as it relates to any Eligible Employee,
the amount the Eligible Employee is entitled to receive as monthly base salary
or monthly wages at the rate in effect on the Eligible Employee’s Termination
Date.
     2.10 “Participating Employer” shall mean the Employers set forth on
Exhibit A attached hereto.
     2.11 “Plan” shall mean the El Paso Corporation Severance Pay Plan (As
Amended and Restated Effective as of October 1, 2002).
     2.12 “Plan Administrator” shall mean the Executive Vice President, Human
Resources and Administration, of the Company.
     2.13 “Plan Year” of the Plan shall be the calendar year.
     2.14 “Qualifying Termination” shall mean the termination of employment of
an Eligible Employee which entitles the Eligible Employee to Severance Pay, as
provided in Section 3.1(a).
     2.15 “Separation Agreement” shall mean the agreement, substantially in the
form attached hereto as Exhibit C and with such changes as the Plan
Administrator in its sole discretion may deem necessary or desirable, which an
Eligible Employee must execute in order to receive Severance Pay under the Plan.
     2.16 “Severance Pay” shall mean the cash benefit payable under the Plan
pursuant to Section 4.1.

2



--------------------------------------------------------------------------------



 



     2.17 “Termination Date” shall mean, as it relates to any Eligible Employee,
the date designated by his or her Employer as the Eligible Employee’s date of
termination of employment with the Employer.
     2.18 “Years of Service” shall mean, as it relates to any Eligible Employee,
the period elapsed from the Eligible Employee’s Length of Service Date to the
Eligible Employee’s Termination Date expressed in a number of whole and partial
years. An Eligible Employee’s Years of Service is subject to adjustment pursuant
to Section 5 hereof.
SECTION 3
ENTITLEMENT TO SEVERANCE PAY
3.1 Eligibility for Severance Pay
          (a) Subject to Sections 3.1(b), 3.3, 4.3, and 5, an Eligible Employee
will become entitled to Severance Pay under the Plan if his or her employment is
involuntarily terminated by an Employer for any of the following reasons (any
such termination of employment is herein referred to as a “Qualifying
Termination”):

  (i)   termination upon elimination of an Eligible Employee’s position; or    
(ii)   termination as a result of a reduction in force.

          (b) (i) An Eligible Employee shall not be entitled to Severance Pay if
(A) he or she fails to remain in his or her position through the Termination
Date, or (B) his or her employment is terminated by an Employer for cause (which
shall include, but not be limited to, (w) a violation of the Code of Conduct of
the Company, (x) inadequate or substandard performance, (y) the termination of
employment of the Eligible Employee in connection with the Eligible Employee’s
refusal to accept a Comparable Job with the Company or one of its Affiliates and
(z) the Eligible Employee’s death)).
               (ii) An Eligible Employee shall not be entitled to Severance Pay
if his or her employment is terminated by an Employer in connection with (x) a
sale or other disposition of assets by his or her Employer or (y) the
outsourcing of any operations or functions performed by his or her Employer (or,
in the case of (x) and (y), the sale or other disposition or outsourcing of an
Affiliate of the Company to which the services of the Eligible Employee
primarily relate, as determined by the Plan Administrator in his or her sole
discretion) if, in the case of (x) or (y), the Eligible Employee is offered a
Comparable Job (whether or not the Eligible Employee accepts such offer) by the
purchaser or recipient of such assets or any Affiliate of such purchaser

3



--------------------------------------------------------------------------------



 



or recipient, by the Company or any of its Affiliates or by the entity that
assumes the operations or functions that are outsourced or an Affiliate of that
entity.
          (c) An Eligible Employee will cease to be an Eligible Employee on the
date on which a majority of the voting securities of his or her Employer ceases
to be owned directly or indirectly by the Company, and no Severance Pay will be
payable under the Plan if, immediately after the transaction giving rise to the
cessation of his or her status as an Eligible Employee, the Eligible Employee is
in the same position or a Comparable Job as held immediately before the
transaction.
3.2 Death of an Eligible Employee
          If an Eligible Employee whose employment terminates in a Qualifying
Termination dies after his or her Termination Date but before the Eligible
Employee receives the Severance Pay to which he or she is entitled, the
Severance Pay will be paid to the Eligible Employee’s surviving spouse or, if
the Eligible Employee does not have a surviving spouse, to the Eligible
Employee’s estate; provided, however, that no Severance Pay will be paid
pursuant to this Section 3.2 unless the surviving spouse or the executor of the
Eligible Employee’s estate, or both, upon the request of the Plan Administrator,
properly execute and deliver to the Company a Separation Agreement and such
Separation Agreement has become irrevocable as provided therein.
3.3 Requirement for Separation Agreement
          No Severance Pay will be paid to any Eligible Employee unless that
Eligible Employee, in the sole determination of the Plan Administrator, has
properly executed and delivered to the Company a Separation Agreement and such
Separation Agreement has become irrevocable as provided therein. To be “properly
executed,” such Separation Agreement must (among other requirements the Plan
Administrator may establish) be executed on or after the Eligible Employee’s
Termination Date.
SECTION 4
AMOUNT OF SEVERANCE PAY; OUTPLACEMENT BENEFITS;
CONTINUED HEALTH BENEFITS
4.1 Amount of Severance Pay
          (a) Subject to Sections 3.1(b), 3.3, 4.1(b), 4.3, and 5, in the event
of a Qualifying Termination of an Eligible Employee, the amount of Severance Pay
to which the Eligible Employee shall be entitled, upon satisfaction of the
conditions to payment of Severance Pay set forth in this Plan (such satisfaction
to be determined by the Plan Administrator in his or her sole discretion), shall
be an amount equal to the sum of (i) one-half (1/2) of the Eligible Employee’s
Monthly Base Pay times a fraction, the

4



--------------------------------------------------------------------------------



 



numerator of which is the Eligible Employee’s Annual Base Pay and the
denominator of which is $10,000, and (ii) one-half (1/2) of the Eligible
Employee’s Monthly Base Pay times the Eligible Employee’s Years of Service.
          (b) The maximum amount of Severance Pay to which an Eligible Employee
shall be entitled under the Plan shall be an amount equal to the Eligible
Employee’s Annual Base Pay, and the minimum amount of Severance Pay to which an
Eligible Employee shall be entitled under the Plan shall be an amount equal to
three (3) times the Eligible Employee’s Monthly Base Pay.
4.2 Form and Time of Payment
          Severance Pay shall be paid in a lump sum in cash, less any applicable
federal, state, local and foreign taxes required to be withheld. Severance Pay
shall be paid as soon as administratively practicable after the expiration of
the period during which the Eligible Employee may revoke the Separation
Agreement pursuant to the terms of the Separation Agreement. The Severance Pay
payable to any Eligible Employee shall be solely the obligation of the Employer
by whom the Eligible Employee was employed on his or her Termination Date.
4.3 Reduction of Severance Pay to Avoid Duplication
          (a) If an Eligible Employee is a party to an employment, severance,
termination, salary continuation or other, similar agreement with the Company or
any of its Affiliates, or is a participant in any other severance plan, practice
or policy of the Company or any of its Affiliates, the Severance Pay to which
the Eligible Employee may be entitled under this Plan shall be reduced (but not
below zero) by the amount of severance pay to which he or she may be entitled
under such other agreement, plan, practice or policy; provided, that the
reduction set forth in this Section 4.3 shall not apply to retention bonuses,
project bonuses or transition pay (the payments subject to this proviso to be
determined by the Plan Administrator in his or her sole discretion); provided,
further, that the reduction set forth in this sentence shall not apply as to any
such other agreement, plan, practice or policy which contains a reduction
provision substantially similar to this sentence, so long as the Plan
Administrator establishes to his or her satisfaction that the reduction
provision of such other agreement, plan, practice or policy shall be applied.
The Severance Pay to which an Eligible Employee is otherwise entitled shall be
further reduced (but not below zero) by any payments and benefits to which the
Eligible Employee may be entitled under any federal, state or local
plant-closing (or similar or analogous) law (including, but not limited to,
entitlement to pay and continued employee benefits (or the cash value of either
of the foregoing) pursuant to the Worker Adjustment and Retraining Notification
Act).

5



--------------------------------------------------------------------------------



 



          (b) To the extent permitted by applicable law, the Severance Pay to
which any Eligible Employee is entitled may, in the sole discretion of the Plan
Administrator, be reduced by the amount of any indebtedness of the Eligible
Employee to the Company or any of its Affiliates, and the amount of any such
reduction shall be applied as a repayment or forgiveness of such indebtedness to
such extent.
4.4 Outplacement Benefits
          Each Eligible Employee whose termination of employment entitles him or
her to Severance Pay shall be entitled to receive outplacement benefits from the
Company at its expense. The scope, nature and duration of such outplacement
benefits shall be as determined by the Company in its sole discretion.
4.5 Continued Health Benefits
          Each Eligible Employee whose termination of employment entitles him or
her to Severance Pay shall be entitled to receive the continued health benefits
from the Company set forth on the attached Exhibit B.
SECTION 5
REEMPLOYMENT BY THE COMPANY OR ANY OF ITS AFFILIATES
          In the event an Eligible Employee receives Severance Pay under the
Plan and is, subsequent to the receipt of such Severance Pay, offered
reemployment with the Company or any of its Affiliates (including, but not
limited to, any Participating Employer), such reemployment shall be contingent
upon payment to the Company of cash equal to that portion of the Severance Pay
in excess of an amount equal to the salary or other wages that would have been
paid to the Eligible Employee during the period between the Eligible Employee’s
Termination Date and the reemployment date. The amount required to be repaid by
the Eligible Employee will reflect the taxes withheld at the time the Severance
Pay was paid and the taxes applicable to the Eligible Employee’s salary or other
wages that would have been paid during the period between the Eligible
Employee’s Termination Date and the reemployment date. Upon such repayment (or a
repayment required by any other severance plan of the Company or any of its
Affiliates), the Plan Administrator shall determine the portion of the Eligible
Employee’s Years of Service that shall be re-credited to the Eligible Employee.
In no event shall the Plan Administrator re-credit an Eligible Employee’s Years
of Service if the Eligible Employee is not required to repay any portion of his
or her Severance Pay.

6



--------------------------------------------------------------------------------



 



SECTION 6
ADMINISTRATION, AMENDMENT AND TERMINATION
     6.1 Administration
          (a) The Plan Administrator shall be administrator and “Named
Fiduciary” (within the meaning of Section 402(a) of ERISA) of the Plan and shall
have full authority to control and manage the operation and administration of
the Plan, and to take all such action in respect of the Plan as he or she deems
necessary or appropriate. The Plan Administrator may delegate any of the duties
and responsibilities set forth in this Section 6.1 to one or more persons
designated by him or her.
          (b) The Plan will be interpreted by the Plan Administrator in
accordance with the terms and conditions of the Plan and their intended
meanings. The Plan Administrator will have the discretion to make any findings
of fact needed in the administration of the Plan and will have the discretion to
interpret or construe ambiguous, unclear or implied (but omitted) terms in any
fashion he or she deems to be appropriate in his or her sole judgment. The
validity of any such finding of fact, interpretation, construction or decision
will not be given de novo review if challenged in court, by arbitration or any
other forum and will be upheld unless clearly arbitrary or capricious.
          (c) To the extent the Plan Administrator has been granted
discretionary authority under the Plan, the Plan Administrator’s exercise of
such authority will not obligate him or her to exercise his or her authority in
a like fashion thereafter. If due to errors in drafting any Plan provision does
not accurately reflect its intended meaning, as demonstrated by consistent
interpretations, customary practice of the Company and its Affiliates or other
evidence of intent, or as determined by the Plan Administrator in his or her
sole and exclusive judgment, the provision will be considered ambiguous and will
be interpreted by the Plan Administrator in a fashion consistent with its
intent, as determined by the Plan Administrator in his or her sole discretion.
          (d) The Plan Administrator may amend the Plan retroactively to cure
any such ambiguity. This Section 6.1 may not be invoked by any person to require
the Plan to be interpreted in a manner which is inconsistent with its
interpretation by the Plan Administrator. All actions and all determinations
made in good faith by the Plan Administrator shall be final and binding upon all
persons claiming any interest in or under the Plan.
     6.2 Amendment and Termination
          (a) Subject to Section 6.2(c), the Company reserves the right to
amend, terminate or otherwise modify all or any part of the Plan at any time,
and from time to time, without the consent of or notice to any person. In
addition, subject to Section 6.2(c), the Company may, by one or more written
supplements to this Plan, adopt

7



--------------------------------------------------------------------------------



 



provisions to this Plan applicable to one or more Eligible Employees which
enlarge or diminish the rights of such Eligible Employees under the Plan. Such
written supplements may be adopted and revoked by the Company at any time, and
from time to time, without the consent of or notice to any person.
          (b) The Plan Administrator shall have the authority to amend the Plan;
provided, however, that any amendment of the Plan involving a substantial change
to the amount of Severance Pay that may be payable under the Plan shall be
approved in advance by formal action of the Chief Executive Officer of the
Company (or his or her designee).
          (c) Neither the termination of the Plan nor any amendment,
modification or written supplement to the Plan by the Company or the Plan
Administrator may reduce the Severance Pay which may be payable under the Plan
to any Eligible Employee whose Termination Date is on or prior to the effective
date of such termination, amendment, modification or supplement.
SECTION 7
GENERAL PROVISIONS
     7.1 Unfunded Obligation
          Severance Pay and benefits under the Plan shall be an unfunded
obligation of the Employer of such Eligible Employee and shall be payable only
from such Employer’s general assets.
     7.2 Applicable Law
          The Plan and all rights thereunder shall be governed and construed in
accordance with applicable federal law and, to the extent not preempted by
federal law, with the laws of the State of Texas, wherein venue shall lie for
any dispute arising hereunder.
     7.3 Severability
          If a court of competent jurisdiction holds any provision of the Plan
invalid or unenforceable, the Plan shall be construed or enforced as if such
provision had not been included herein, and the remaining provisions of the Plan
shall continue to be fully effective.

8



--------------------------------------------------------------------------------



 



     7.4 Employment at Will
          Each Eligible Employee shall be an employee-at-will of the Eligible
Employee’s Employer. No provision of the Plan shall be construed to constitute a
contract of employment or impose on any Employer any obligation to (a) retain
any Eligible Employee, (b) make any payments upon termination of employment
(except as otherwise provided herein), (c) change the status of any Eligible
Employee’s employment or (d) change any employment policies of any Employer.

9



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has caused the Plan as amended and
restated to be executed effective as of October 1, 2002.

                  EL PASO CORPORATION    
 
           
 
      /s/ David E. Zerhusen
 
        By:   David E. Zerhusen         Its: Executive Vice President    

ATTEST:

         
 
  /s/ Linda F. Camarillo
 
   
By:
  Linda F. Camarillo     Its: Director, Corp. Benefits    

10



--------------------------------------------------------------------------------



 



Exhibit A
List of Participating Employers

 
ANR Pipeline
Coastal Chemical, Inc.
Coastal Coal LLC
Coastal Coal WV LLC
Coastal Oil New England
Coastal Oil New York
Coastal Unilube, Inc.
Colorado Interstate Gas Company
Coscol Petroleum Corporation
El Paso Corporation
El Paso Energy Service Company
El Paso Field Services Management, Inc.
El Paso Global Networks Company
El Paso Javelina Company, LP
El Paso Merchant Energy — Petroleum Company
El Paso Merchant Energy N. America
El Paso Natural Gas Company
El Paso Power Operations Company
El Paso Production Company
Southern Natural Gas Company
Tennessee Gas Pipeline

 



--------------------------------------------------------------------------------



 



Exhibit B
Continued Health Benefits
I. Subject to Section II, with respect to an Eligible Employee who has become
entitled to Severance Pay by reason of a Qualifying Termination (as set forth
more fully in Section 3.1(a) of the Plan), the Eligible Employee shall be
entitled to receive continued medical and dental coverage under the plan in
which the Eligible Employee participated immediately prior to the Eligible
Employee’s Termination Date for three (3) months following the month in which
the Termination Date occurs.
II. General Terms and Conditions Applicable to Continued Health Benefits
     (a) The coverage to be provided under the Plan shall be secondary to any
other coverage that an Eligible Employee may have as an employee on any date.
     (b) The Company’s obligation to provide the continued health coverage set
forth in this Exhibit B shall be subject to the payment of required
contributions. The amount of required contributions to be paid by Eligible
Employees shall be established by the Plan Administrator in his or her sole
discretion. The amount of contributions required to be paid by one or more
Eligible Employees may differ from the contributions required to be paid by
other Eligible Employees.
     (c) The Company’s obligation to provide the continued health coverage set
forth in this Exhibit B shall be subject to an Eligible Employee’s satisfaction
of generally applicable administrative procedures as the Plan Administrator may
establish.

 



--------------------------------------------------------------------------------



 



Exhibit C
Form of Separation Agreement
     1. I,                                         , understand that in return
for my release of claims set forth in Paragraphs 3, 4, and 11 of this Separation
Agreement and my promise not to sue set forth in Paragraph 5 of this Separation
Agreement, I am entitled to severance benefits in the amounts set forth in
Exhibit A (the “Payment”) to this Separation Agreement pursuant to the severance
pay plan in which I participate in (“the Plan”). I acknowledge that this Payment
is in addition to any amounts that are owed to me for the services that I have
performed for the Employer. I further acknowledge that I will receive the
Payments set forth in Exhibit A if and only if I sign this Separation Agreement,
and only after this Separation Agreement becomes irrevocable in accordance with
Paragraph 9. As used in this Separation Agreement, the term “Employer” shall
consist of El Paso Corporation, their present and former parents and their
trusts and plans, their direct or indirect subsidiaries, and their affiliates
and related companies or entities, regardless of its or their form of business
organization.
     2. I understand that if I do not sign this Separation Agreement or if I
revoke this Separation Agreement, I will not be eligible for the Payment but
will only be entitled to normal termination benefits. The normal termination
benefits that are available to me are set forth in Exhibit B to this Separation
Agreement. I acknowledge that I will receive those normal termination benefits
described in Exhibit B even if I do not sign this Separation Agreement.
     3. In return for the Payment in the amounts set forth in Exhibit A, I
hereby release the Employer, the affiliates of each of them, the employee
benefit plans of each of them, the directors, officers, employees, agents,
stockholders, administrators of each of them and all other persons acting on
behalf of each of them, together with the predecessors, successors and assignees
of each of the foregoing (collectively referred to as the “Parties Released”)
from all liabilities, demands, claims, actions, causes of action, and suits of
whatsoever nature that I may have against the Parties Released arising from or
in any way related to my employment with the Employer and from the termination
of my employment, whether known or unknown to me, or suspected or unsuspected,
that I may have individually or as a member of a class. I also release the
Parties Released from any and all liabilities, demands, claims or suits that I
may have against any of the Parties Released arising from any act occurring
prior to the execution of this Separation Agreement, whether known or unknown to
me, or suspected or unsuspected, that I may have individually or as a member of
a class.
     4. Notwithstanding the release set forth in Paragraph 3, this Separation
Agreement does not release any claim (i) for continuation health care coverage
under COBRA, (ii) for benefits arising from any retirement plan or welfare plan
in which I was a participant during my employment, (iii) for workers
compensation benefits available to

 



--------------------------------------------------------------------------------



 



me, and (iv) for rights arising under the Plan and this Separation Agreement.
The release set forth in Paragraph 3 does apply to and release any claim for
unlawful discharge or discrimination that I might assert arising under any state
workers compensation act, and any claim that I might assert for unlawful
discharge or discrimination for exercising any right under any benefit plan of
the Employer.
     5. Subject to Section 8(g), I agree that I will never sue the Parties
Released concerning any claim I may have relating to my employment with the
Employer or the termination of that employment. In the event that any dispute
arises in connection with, relating to, or concerning this Separation Agreement,
or in the event of any claim for breach or violation of any provision of this
Separation Agreement, in accordance with the Federal Arbitration Act I agree
that such dispute or claim will be resolved exclusively by arbitration. Any
arbitration proceeding related to this Separation Agreement will be conducted in
accordance with the rules of the American Arbitration Association (“AAA”). The
Employer and I agree that any such dispute or claim will be presented to a
single arbitrator selected by mutual agreement by me and the Employer (or, if
the Employer and I cannot mutually agree on an arbitrator, the arbitrator will
be selected in accordance with the rules of the AAA). All determinations of the
arbitrator will be final and binding upon me and the Employer. Each party to the
arbitration proceeding will bear the costs of such Party in connection with any
and all arbitration proceedings under this Paragraph 5, except that the costs
and expenses of the arbitrator will be divided evenly between me and the
Employer. The venue for any arbitration proceeding under this Paragraph 5 will
be in the city nearest my place of employment (determined on the last day of my
employment with the Employer) that has an AAA office. The venue for any judicial
proceeding related to this arbitration provision (including a judicial
proceeding to enforce this provision) will be in Houston, Texas.
     6. I expressly acknowledge that I would not be entitled to the Payment
described in Exhibit A on account of my employment with the Employer or for the
services that I performed for the Employer. I have no agreement with the
Employer that gives me any right or claim to the Payment without providing a
release to the Parties Released, and there is no practice or policy of the
Employer that gives me any right or claim to the Payment without providing a
release to the Parties Released.
     7. If and to the extent that I have had any questions in connection with
this Separation Agreement, I have had the opportunity to seek clarification
about the meaning of this Separation Agreement from representatives of El Paso
Corporation’s Employee Benefits Department. I understand that no one other than
representatives of El Paso Corporation’s Employee Benefits Department is
authorized to interpret this Separation Agreement, and that no one including the
representatives of El Paso Corporation’s Employee Benefits Department is
authorized to vary the terms of this Separation Agreement. I expressly
acknowledge that in connection with my decision to accept the Payment described
on Exhibit A and to provide a release of claims and a promise not to

 



--------------------------------------------------------------------------------



 



sue, I have not relied on any statement, representations, promises, or
agreements of any kind made by any of the parties or by any of the parties’
agents, attorneys, or representatives with regard to the subject matter, basis,
or effect of this Separation Agreement or otherwise, other than those
specifically stated in this written Separation Agreement. This Separation
Agreement sets forth the entire agreement between the parties hereto and fully
supersedes any and all prior agreements or understandings, written or oral,
between the parties hereto pertaining to the subject matter hereof.
     8. In connection with this Separation Agreement:
     a) I acknowledge that I have been given a full and fair opportunity to
review this Separation Agreement;
     b) I understand that I have been given up to 21 days to consider whether to
accept the Payment described in Exhibit A in return for providing a release to
the Employer and the Parties Released;
     c) If I have made the decision to sign this Separation Agreement before the
expiration of 21 days, I certify that the decision to provide a release before
the expiration of the 21-day period was knowing and voluntary and was not
induced by the Employer or by the Parties Released through fraud,
misrepresentation, a threat to withdraw or alter to offer prior to the
expiration of the 21-day time period, or by providing different terms to other
employees who sign the release prior to the expiration of such time period;
     d) I have carefully read and fully understand all of the provisions of this
Separation Agreement, and I have signed this Separation Agreement knowing that I
have given a release to the Parties Released that will prevent me from suing the
Employer or the Parties Released;
     e) I understand that this Separation Agreement applies to any claims that I
have against the Employer, including claims under the Age Discrimination in
Employment Act, 29 U.S.C. §§ 621-634;
     f) The Employer has specifically advised me to consult with an attorney of
my choice before executing this Separation Agreement, and I have had the
opportunity to do so; and
     g) I understand that nothing in this Separation Agreement, including
Paragraph 5, shall be construed to prohibit me from filing a charge of
discrimination, including a challenge to the validity of this Separation
Agreement, with the Equal Employment Opportunity Commission or participating in
any investigation or proceeding conducted by the Equal Employment Opportunity
Commission. I understand that, if I have questions concerning the validity of
this Separation Agreement, I should contact my local office of the Equal
Employment Opportunity Commission.

 



--------------------------------------------------------------------------------



 



     9. I understand that I may revoke my acceptance of this Separation
Agreement at any time within seven days after I execute it by sending written
notice of my revocation to the Employer by certified mail return receipt
requested addressed to El Paso Corporation, 1001 Louisiana, Houston, TX 77002,
c/o Benefits Department. I further understand that if I do not revoke this
Separation Agreement within seven days following its execution (excluding the
date of execution), it will become effective, binding, and enforceable on the
next following day.
     10. I acknowledge that when I received this Separation Agreement, I also
received Exhibits A, B, and C. Exhibit C contains information related to the
Employer’s reduction-in-force program.
     11. Subject only to the potential claims referred to in Paragraph 4, it is
my express intent to waive and release any and all liabilities, demands, claims
or suits relating to or arising from my employment or the termination of my
employment with the Employer whether the claims are known or unknown, suspected
or unsuspected.
     12. To the extent that the Employer determines that I possess relevant
information relative to cases that are active or may be filed or instituted or
investigations by governmental agencies that are active or may be filed or
instituted, I agree to make myself available from time to time at the Employer’s
request to provide information and assistance, including but not limited to for
deposition testimony, pretrial preparation and trial testimony and to respond to
requests for information from governmental authorities. The Employer
acknowledges that my primary duty after my termination of employment, shall be
to my subsequent employer (if any). Consequently, the Employer agrees to
accommodate my commitments in scheduling depositions, pretrial preparation and
trial testimony, insofar as is practicable to minimize any inconvenience to me.
The Employer shall promptly reimburse me for reasonable out-of-pocket travel
expenses in connection with the performance of services pursuant to this
Paragraph 12.
     13. I will not make or publish any disparaging statements (whether written,
electronic or oral) regarding, or otherwise malign the business reputation of,
the Employer or any of its subsidiaries, directors, officers or employees.
     14. I shall maintain in the strictest confidence and will not, directly or
indirectly, intentionally or inadvertently, use, publish, or otherwise disclose
to any person or entity whatever, any of the information of or belonging to the
Employer or to any agent, joint venture, contractor, customer, vendor, or
supplier of the Employer regardless of its form, without the prior written
explicit consent of the Employer. I shall take reasonable precautions to protect
the inadvertent disclosure of information. I specifically acknowledge that I
have returned to the Employer any and all documents that contain confidential
information concerning or relating to the business, business plans or business
practices of the Employer.

 



--------------------------------------------------------------------------------



 



     15. I further agree, promise, and covenant that the terms and provisions of
this Separation Agreement shall remain and be kept strictly confidential and
shall not be disclosed. I specifically agree to make no statements to the press
or electronic news media or respond in any manner to inquiries from the press or
electronic news media relating to the Employer or my employment with the
Employer but shall promptly refer any such inquiries to the Employer.
     16. I further agree that if, at any time, I directly or indirectly (and
including for this purpose any person who acts at my direction or encouragement)
breach the provisions contained in Paragraphs 12, 13, 14 and 15 of this
Separation Agreement, I will be liable to the Parties Released for all remedies,
both legal and equitable, incurred as a result of said breach plus any and all
attorneys’ fees and costs incurred in filing, maintaining or prosecuting suit to
obtain such remedies. Any act taken to obtain an award of remedies, or any award
made to the Parties Released pursuant to this provision shall not, however,
negate or affect in any way this Separation Agreement or any of the obligations
or terms agreed to by me in this Separation Agreement. All duties and
obligations set forth in this Separation Agreement shall be in addition to those
which exist under statute and at common law and shall not negate but shall be in
addition to or coextensive with those obligations arising under any agreements
or documents executed by me during my employment with Employer.
     17. I have read this document and I acknowledge that it is written in a
manner that I can understand. I understand that I am giving a full and final
release to the Parties Released and I declare that it is my intent to provide
such a release. I agree that this document is a full and final expression of my
agreement with the Employer and with the Parties Released, and I acknowledge
that no other promises have been made to me by either the Employer or the
Parties Released that are not set forth in this document. I execute this
document voluntarily and of my own free will.
     18. This Separation Agreement shall be interpreted and applied in
accordance with applicable provisions of the Employee Retirement Income Security
Act (ERISA) and the Older Workers Benefit Protection Act (OWBPA). To the extent
that federal law does not apply, this Separation Agreement shall be deemed to
have been executed and delivered within the state of Texas and the rights and
obligations of the parties shall be construed and enforced in accordance with,
and governed by, the laws of the state of Texas without regard to that state’s
rules regarding conflict of laws.

         
 
  SIGNED this ___day of                     , 200       .    

 



--------------------------------------------------------------------------------



 



         
 
 
 
   
 
       
SUBSCRIBED AND SWORN to before me by the said                     , on the
                     day of                     , 200      .
       
 
       
 
Notary Public in and for the State of                     
       

 